                      UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA

                               )
BRIGHTWELL DISPENSERS LIMITED, )
                               )
         Plaintiff,            )
                               )
         v.                    )              Civil Action No. 17-cv-1783 (KBJ)
                               )
DONGGUAN ISCE SANITARY WARE )
INDUSTRIAL CO. LTD., et al.,   )
                               )
         Defendant.            )
                               )

           ORDER ADOPTING REPORT AND RECOMMENDATION
                    OF THE MAGISTRATE JUDGE

      For the reasons stated in the accompanying Memorandum Opinion, it is hereby

      ORDERED that Magistrate Judge Robin M. Meriweather’s Report and

Recommendation is ADOPTED as to its findings and conclusions. It is

      FURTHER ORDERED that Plaintiff’s Motion for Default Judgment is

DENIED and, for want of jurisdiction, this case is DISMISSED.



DATE: December 20, 2019                     Ketanji Brown Jackson
                                            KETANJI BROWN JACKSON
                                            United States District Judge
